Title: From Thomas Jefferson to Albert Gallatin, 23 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 23. 08.
                  
                  The leading object of the inclosed application from the owners of the Topaz, is to send witnesses & documents to save the property of the ship & cargo siesed. but as the Topaz would be insufficient to bring home the whole property, if cleared, the permission to send a vessel may be on the ordinary ground of bringing home the property.   but do the restrictions of the embargo laws (for I have them not) inhibit the passing from port to port as proposed in the inclosed? and do they admit (in case the Topaz & her cargo are condemned) that the vessel sent out should bring home other property to cover the expences of the ineffectual voyage? on these questions I must ask your opinion, as Genl. Smith will call on me tomorrow. the questions had been brought to me originally by mr Taylor, because he happened to come at a moment when you were confined. Affect. salutns.
               